 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of November 1, 2012 (this
“Amendment”), is by and among JAMBA, INC., a Delaware corporation (the
“Parent”), JAMBA JUICE COMPANY, a California corporation (the “Borrower”), the
Subsidiary Guarantors party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Bank”).

 

RECITALS

 

A. Reference is made to the Credit Agreement, dated as of February 14, 2012 (as
amended, modified or supplemented from time to time, the “Credit Agreement”),
among the Parent, the Borrower, and the Bank. Capitalized terms used herein
without definition shall have the meanings given to them in the Credit
Agreement.

 

B. The Borrower has requested certain amendments to the Credit Agreement,
including without limitation, an increase in the aggregate revolving commitment
thereunder to $10,000,000. The Bank has agreed to make such amendments on the
terms and conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

AMENDMENTS TO CREDIT AGREEMENT

 

1.1 Amendments to Section 1.1 (Defined Terms) of the Credit Agreement. Section
1.1 of the Credit Agreement is amended as follows:

 

(a) The following defined term is hereby added in appropriate alphabetical
order:

 

“Specified Amount” has the meaning given to such term in Section 7.17.

 

(b) The definition of “Revolving Credit Termination Date” is deleted in its
entirety and replaced with the following:

 

“Revolving Credit Termination Date” means the date of the earliest to occur of
the following: (i) January 31, 2014; (ii) such earlier date of termination of
the Revolving Credit Commitment pursuant to Section 2.7 or 8.2(a).

 

(c) The definition of “Applicable Margin” is deleted in its entirety and
replaced with the following:

 

“Applicable Margin” means 3.00% per annum.

 

1.2 Amendments to Section 2.1 (Commitments) of the Credit Agreement. Section 2.1
of the Credit Agreement is amended and restated in its entirety as follows:

 



 

 

 

 

“2.1 Commitments. (a) The Bank agrees, on the terms and conditions set forth
herein, to make loans (each, a “Revolving Loan,” and collectively, the
“Revolving Loans”) to the Borrower, from time to time before the Revolving
Credit Termination Date; provided that, immediately after each Revolving Loan is
made, the Revolving Credit Exposure shall not exceed $10,000,000.00 (as such
figure may be reduced from time to time as provided in this Agreement, the
“Revolving Credit Commitment”). Subject to Section 3.2, the Borrower may borrow
under this Section 2.1(a), repay or prepay Revolving Loans and reborrow under
this Section 2.1(a) at any time before the Revolving Credit Termination Date.”

 

1.3 Amendments to Section 6.1 (Consolidated EBITDA) of the Credit Agreement.
Section 6.1 of the Credit Agreement is amended and restated in its entirety as
follows:

 

“6.1 Consolidated EBITDA. Permit Consolidated EBITDA for the period of four
fiscal quarters ending as of the last day of any fiscal quarter to be less than
$7,500,000.”

 

1.4 Amendments to Section 6.2 (Capital Expenditures) of the Credit Agreement.
Section 6.2 of the Credit Agreement is amended and restated in its entirety as
follows:

 

“6.2 Capital Expenditures. Permit Capital Expenditures for any fiscal year (or
any partial period thereof) to be greater than $9,000,000.”

 

1.5 Amendments to Section 6.3 (Minimum Unencumbered Liquidity) of the Credit
Agreement. Section 6.3 of the Credit Agreement is amended and restated in its
entirety as follows:

 

“6.3 Minimum Unencumbered Liquidity. Permit, at any time, Unencumbered Liquidity
to be less than $10,000,000.”

 

1.6 Amendments to Section 7.5 (Restricted Investments) of the Credit Agreement.
Section 7.5 of the Credit Agreement is hereby amended by (a) deleting the “and”
at the end of clause (ix) thereof, (b) renumbering clause (x) thereof as the new
clause (xi), and (c) inserting a new clause (x) as follows:

 

“(x) Investments existing as a result of the Borrower extending credit support
for the benefit of owners of various third party locations installing “JambaGo”
equipment through the issuance of Letters of Credit for the account of the
Borrower to vendors installing such equipment, provided that the aggregate
amount of all such Investments permitted by this clause (x) existing at any time
does not exceed $1,500,000; and”

 

1.7 Amendments to Section 7.17 (Dedicated Deposit Account) of the Credit
Agreement. Section 7.17 of the Credit Agreement is amended and restated in its
entirety as follows:

 

7.17 Dedicated Deposit Account. Maintain, at any time, cash deposits in account
no. 2000042931931 maintained by the Borrower at the Bank (the “Dedicated Deposit
Account”) in an aggregate amount less than the sum of (a) the Stated Amount of
each outstanding Letter of Credit, plus (b) without duplication of clause (a),
all obligations to reimburse the Bank for drawing under any Letter of Credit, in
each case, at such time, plus (c) the Commercial Credit Card Exposure at such
time (such sum, the “Specified Amount”), or take any action to withdraw amounts
from such account such that the aggregate amount of deposits therein, after
giving effect to the proposed withdrawal, would be less than the Specified
Amount.

 



 

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party hereby represents and warrants to the Bank as follows:

 

2.1 Representations and Warranties. After giving effect to this Amendment, each
of the representations and warranties of the Credit Parties contained in the
Credit Agreement and each other Credit Document is true and correct in all
material respects (except for such representations and warranties that are
qualified as to materiality, which shall be true and correct in all respects) on
and as of the date hereof with the same effect as if made on and as of the date
hereof (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct, or true and correct in all
material respects, as applicable, as of such date).

 

2.2 No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

2.3 Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the corporate authority of
each Credit Party, (ii) have been duly authorized by all necessary corporate
action of the each Credit Party, (iii) do not and will not violate any provision
of law, statute, rule or regulation to which any Credit Party is subject or any
judgment, order, writ, injunction, license or permit applicable to any Credit
Party, (iv) do not violate or breach any provision of the governing documents of
any Credit Party, and (v) do not violate or breach any agreement or other
instrument binding upon any Credit Party, in each case under this clause (v)
where such violation or breach, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

2.4 Governmental Approvals. The execution, delivery and performance of this
Amendment by each Credit Party do not require the approval or consent of, or
filing with, any Governmental Authority, except such approvals or consents as
have been obtained and are in full force and effect and such filings as have
been made.

 

2.5 Enforceability. This Amendment has been duly executed and delivered by the
each Credit Party and constitutes each Credit Party’s legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity and conflicts of
laws or by bankruptcy, reorganization, insolvency, moratorium or other laws of
general application relating to or affecting the enforcement of creditors’
rights.

 

ARTICLE III

 

CONDITIONS OF EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof (the “First
Amendment Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:

 

(a) The Bank (or its counsel) shall have received from each party hereto either
(i) a counterpart of this Amendment signed on behalf of each Credit Party and
the Bank, or (ii) written evidence satisfactory to the Bank (which may include
facsimile or other electronic image scan transmission of a signed signature page
of this Amendment) that each such party has signed a counterpart of this
Amendment.

 



 

 

 

 

(b) The Bank shall have received payment of (i) an amendment fee in the amount
of $[2,500], and (ii) all fees and other amounts due and payable on or prior to
the First Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel to the Bank) required to be reimbursed or paid by
the Borrower under the Credit Agreement, this Amendment or any other Credit
Document.

 

ARTICLE IV

 

AFFIRMATION OF OBLIGATIONS

 

4.1 Affirmation of Obligations. Each Credit Party hereby approves and consents
to the amendments contemplated by this Amendment and agrees that its obligations
under the Credit Documents to which it is a party shall not be diminished as a
result of the execution of this Amendment. This acknowledgement by each Credit
Party is made and delivered to induce the Bank to enter into this Amendment, and
each Credit Party acknowledges that the Bank would not enter into this Amendment
in the absence of the acknowledgements contained herein.

 

4.2 Liens. Each Credit Party hereby ratifies and confirms the grant of a
security interest in and Lien on the Collateral contained in the Security
Documents that were executed in connection with the Credit Agreement, which
security interest and Lien shall continue in full force and effect without
interruption.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Release. In consideration of the Bank's willingness to enter into this
Amendment, the Credit Parties hereby release the Bank and each of its respective
officers, employees, representatives, agents, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act solely in connection with the Credit Documents on or prior to the
date hereof.

 

5.2 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

5.3 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and Credit Documents as amended hereby. This Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Credit Document under the terms of the
Credit Agreement.

 



 

 

 

 

5.4 Expenses. The Borrower agrees on demand (i) to pay all reasonable fees and
expenses of counsel to the Bank, and (ii) to reimburse the Bank for all
reasonable out-of-pocket costs and expenses, in each case, in connection with
the preparation, negotiation, execution and delivery of this Amendment and the
other Credit Documents delivered in connection herewith. 

 

5.5 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

 

5.6 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

 

5.7 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

 

5.8 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

[Signature Page to Follow]

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Credit
Agreement to be executed by their duly authorized officers as of the date first
above written.

 



          THE BORROWER:   JAMBA JUICE & COMPANY           By: /s/   Karen Luey  
  Name: Karen Luey     Title: EVP, CFO, CAO & Secretary                     THE
PARENT:   JAMBA, INC.           By: /s/   Karen Luey     Name: Karen Luey    
Title: EVP, CFO, CAO & Secretary                     THE SUBSIDIARY GUARANTORS:
  JAMBA JUICE ADVERTISING FUND INC.           By: /s/   Karen Luey     Name:
Karen Luey     Title: EVP, CFO, CAO & Secretary                     TALBOTT TEAS
INC           By: /s/   Julie Washington     Name: Julie Washington     Title:
SVP & Chief Brand Officer                     THE BANK:   WELLS FARGO BANK,
NATIONAL ASSOCIATION           By: /s/   Cavan J. Harris     Name: Cavan J.
Harris     Title: Senior Vice President  



 



 

 